Citation Nr: 1822517	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  17-61 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a survivor's pension from March 1, 2017.


ATTORNEY FOR THE BOARD

T.S.E., Counsel









INTRODUCTION

The Veteran served on active duty from May 1972 to May 1975, and from April 1977 to February 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2017 reconsideration of a May 2017 determination of the Department of Veterans Affairs (VA) Philadelphia Pension Center.  

In January 2018, the Board remanded the claim for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

As of March 1, 2017, the Appellant's countable income exceeds the maximum limit for nonservice-connected death pension benefits.


CONCLUSION OF LAW

As of March 1, 2017, the Appellant's countable income is excessive for receipt of pension benefits.  38 U.S.C. §§ 101 (4)(A), 1521, 1542, 5107 (2012); 38 C.F.R. §§ 3.3 (b)(4), 3.24 , 3.57, 3.271, 3.272, 3.273 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Appellant contends that she is entitled to a survivor's pension from March 1, 2017.  She argues that she is homeless and that she cannot afford food.  

In March 2016, the Appellant was granted a survivor's pension.  

In April 2016, the Appellant filed an improved pension eligibility verification reports ("EVR") (VA Form 21-0518-1), in which she reported that her sole source of income was $950.00 per month from the Social Security Administration.

In January 2017, the Appellant submitted a financial status report ("FSR") (VA Form 5655), in which she reported that her sole income was $954.00 a month in VA benefits.  She reported that she had $1,162.00 per month in expenses, and $100.00 per month in debts.  

In a medical expense report ("MER") (VA Form 21P-8416), received in May 2017, the Appellant reported that she had $430.68 in medical expenses for the period from "January 2016 to December 2017," and that she had paid $369.60 for medical insurance between February and May of 2017.  

In an EVR (VA Form 21P-0518-1), received in May 2017, the Appellant reported that her sole source of income was $954.00 a month in SSA benefits.  In an associated MER, she reported that she had paid $369.60 for private medical insurance in February 2017.  

In May 2017, the RO terminated the Appellant's pension payments, effective March 1, 2017, stating that her income exceeded the maximum annual death pension limit set by law.  The RO stated that the income limit for a surviving spouse with no dependent(s) is $8,656.00, and that her annual income was shown to be $11,460.00.  

In June 2017, the Appellant requested reconsideration of her claim.

In July 2017, the RO again denied the Appellant's claim.  The RO noted that although the Appellant had $369.00 in medical expenses, those expenses could not be used to reduce her income, because only medical expenses that exceed 5 percent of her maximum annual death pension rate (i.e., 0.05 x $8,656.00 =  $432.80) could be considered.  

In January 2018, the Board remanded this claim.  The Board directed that updated VA Form 21-8416 ("Medical Expense Report") and VA Form 21-0518-1 ("Improved Pension Eligibility Verification Report (Surviving Spouse with no Children)") be obtained from the Appellant.  

A "report of general information" (VA Form 27-0820), dated in January 2018, notes that the Appellant stated that she did not want to fill out the requested forms because her financial situation had not changed.  She was advised to complete the forms anyway, but was noted to be "adamant" in her refusal.  The VA employee suggested that she take the letter and forms to her representative and she agreed.  It was noted that the Appellant wanted VA to decide her appeal "because she has no further evidence to provide."  

In January 2018, the Appellant re-submitted copies of her May 2017 EVR and MER.

The surviving spouse of a veteran who met the wartime service requirements will be paid the maximum rate of pension, reduced by the amount of her countable income.  38 U.S.C. § 1541; 38 C.F.R. §§ 3.23, 3.273.  Payments from any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. § 3.271.  For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273 (a).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271 (c). 

The effective date of an award of death pension is the first day of the month in which the veteran's death occurred if the claim is received within 45 days after the date of death; otherwise, the date of receipt of claim.  38 C.F.R. § 3.400 (c)(3)(ii). Payment of monetary benefits will commence the month following the effective date of the award.  38 C.F.R. § 3.31. 

Basic entitlement to such pension exists if, among other things, the claimant's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C. § 1521 (a), (b); 38 C.F.R. § 3.3 (a)(3).  The MAPR is published in VA Manual M21-1 (M21-1) and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21. 

Effective December 1, 2016, the MAPR for an otherwise eligible claimant, without dependent child, was $8,656.00.  See 38 C.F.R. § 3.23 (a)(5); see also M21-1 (Survivors Pension Rate Tables) (https://www.benefits.va.gov/PENSION/rates_survivor_pen16.asp).  

The evidence shows that the Appellant's income exceeds the amount allowed for pension, and that pension benefits therefore cannot be paid from March 1, 2017.  The appellant has reported receiving $954.00 per month in SSA benefits, which amounts to $11,448.00 per year (12 x $954.00).  See May 2017 EVR. She further reported having $369.90 in medical expenses for the year.  However, this amount does not exceed five percent of the maximum annual rate is for this period, ($8,656.00 x .05 = $432.80).  The Appellant's annual income is therefore shown to be $2,792,00 above the applicable MAPR.  The Board further notes that the Appellant's May 2017 MER shows that the Appellant reported that she had $430.68 in medical expenses for the period from "January 2016 to December 2017," and that she had paid $369.60 for medical insurance between February and May of 2017.  Even assuming that this entire amount were attributed to 2017, the outcome would not be changed, as $800.28 ($369.60 + $430.68) in unreimbursed medical expenses, deducted from the applicable gross income ($11,448.00), is $10,647.72 ($11,448.00 - $800.28) which is still above the applicable MAPR of $8,656.00.   Of note, MAPR was raised to $8,830 in 2017, but the Appellant's income would still exclude this, even net of medical expenses.

In sum, the Appellant's income exceeded the applicable MAPR for the annualization period, and thus she is not entitled to payment of nonservice-connected death pension benefits.  Even after resolving reasonable doubt in the Appellant's favor where possible, the evidence is not so evenly balanced as to warrant an award of nonservice-connected death pension benefits.  Therefore, the claim must be denied.  See 38 U.S.C. §§ 152, 1541, 5107; 38 C.F.R. §§ 3.271, 272; Zimick v. West, 11 Vet. App. 45, 50 (1998).  Where, as here, the law is dispositive, the matter on appeal must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en banc), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Claims Assistance Act (VCAA) has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board finds that such is the case as to the issue here on appeal.  Therefore, based on the Court's decision in Manning, the Board concludes that the Appellant's death pension claim is not subject to the provisions of the VCAA.

In January 2018, the Board remanded this claim.  The Board directed that updated VA Forms 21-8416 ("Medical Expense Report") and VA Form 21-0518-1 ("Improved Pension Eligibility Verification Report (Surviving Spouse with no Children)") be obtained from the Appellant.

The RO subsequently attempted to obtain the updated reports.  However, the Appellant refused.  Instead, in January 2018, she re-submitted her May 2017 EVR and MER.  See "report of general information" (VA Form 27-0820).  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Wood v. Derwinski, 1 Vet. App. 190 (1991) (noting that "the duty to assist is not a one-way street").  


ORDER

Entitlement to nonservice-connected death pension benefits from March 1, 2017 is denied.  




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


